Case 18-23979-GLT   Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52   Desc Main
                              Document     Page 1 of 24

                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                            Bankruptcy No. 18-23979 GLT
 Lawson Nursing Home, Inc.,                        Chapter 11
                  Debtor.                          Document No.




              _______________________________________________

                CHAPTER 11 SMALL BUSINESS LIQUIDATING PLAN

              _______________________________________________




                                      Donald R. Calaiaro, Esquire
                                      PA I.D. #27538
                                      CALAIARO VALENCIK
                                      428 Forbes Avenue, Suite 900
                                      Pittsburgh, PA 15219-1621
                                      (412) 232-0930
                                      dcalaiaro@c-vlaw.com



 DATED: April 22, 2019


                                         1
Case 18-23979-GLT       Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52       Desc Main
                                  Document     Page 2 of 24

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                  Bankruptcy No. 18-23979 GLT
 Lawson Nursing Home, Inc.,                              Chapter 11
                  Debtor.                                Document No.

    CHAPTER 11 SMALL BUSINESS LIQUIDATING PLAN OF REORGANIZATION

        Lawson Nursing Home, Inc., a Debtor-In-Possession, proposes the following

 Liquidating Plan of Reorganization ("Plan") pursuant to Section 1121(b) and (c) of the

 Bankruptcy Code ("Code"). 11 U.S.C. §§ 1121(b), (d);

                                ARTICLE 1 - DEFINITIONS

        For purposes of this Plan, except as otherwise expressly provided herein or unless

 the context otherwise requires, the following capitalized terms shall have the meaning set

 forth below:

        1.1     Administrative Claims: shall mean the costs and expenses of administration

 of this Chapter 11 case allowed under Section 503(b) and entitled to priority under Section

 507(a)(1) of the Code.

        1.2     Allowed Claim: shall mean a claim against the Debtor to the extent.

                a.     A proof of such claim was:

                       (1)   Timely filed; or

                       (2)   Deemed filed pursuant to Section 1111(a) of the Bankruptcy
                             Code; or

                       (3)   Filed late with leave of the Bankruptcy Court after notice and
                             opportunity for hearing given to the Debtor's counsel; and

                b.     (1)   Which is not a Disputed Claim; or

                       (2)   Which is allowed (and only to the extent allowed) by a Final
                             Order, after objection, if any, and hearing; and

                                                2
Case 18-23979-GLT       Doc 195       Filed 04/22/19 Entered 04/22/19 16:42:52       Desc Main
                                     Document     Page 3 of 24


                c.     (1)    With respect to any professionals seeking compensation in
                              connection with this case, when said compensation has been
                              allowed by Order of the Bankruptcy Court after notice and
                              hearing as provided in the Bankruptcy Code.

         1.3    Ballot: The form distributed, together with the Disclosure Statement, to the

 holders of Claims in Classes that are impaired and entitled to vote on this Plan for purpose

 of indicating acceptance or rejection of this Plan.

         1.4    Bankruptcy Code: Title 11 of the United States Code, as amended from time

 to time, as applicable to Chapter 11 cases.

         1.5    Bankruptcy Court: shall mean that unit of the United States District Court for

 the Western District of Pennsylvania known as the United States Bankruptcy Court for the

 Western District of Pennsylvania located at 54th Floor, USX Tower, Pittsburgh,

 Pennsylvania, 15219, or any Court having jurisdiction to hear and determine appeals there

 from.

         1.6    Claim: shall have the meaning set forth in Section 101(4) of the Bankruptcy

 Code.

         1.7    Class: shall mean the category of holders of claims or equity interests in such

 category as provided by 11 U.S.C. § 1122 of the Code, each such Class being more fully

 defined in Article 3 of the Plan.

         1.8    Common Stock: shall mean the shares of common stock of Lawson Nursing

 Home, Inc.

         1.9    Confirmation Date: shall mean the date when the clerk of the Bankruptcy

 Court shall have entered the Confirmation Order on the docket.

         1.10   Confirmation Order: shall mean the Order entered by the Bankruptcy Court

                                                3
Case 18-23979-GLT       Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52         Desc Main
                                  Document     Page 4 of 24

 confirming the Plan pursuant to Section 1129 of the Code.

        1.11      Convenience Claim: Deleted

        1.12      Creditor: shall mean any person having a claim against the Debtor that

 arose on or before the filing date or a claim against the Debtor's estate of a kind specified

 in Section 502(g)(h) or (I) of the Code.

        1.13      Creditor’s Committee: The Official Committee of Unsecured Creditors

appointed in these Chapter 11 cases pursuant to Section 1102(a) of the Bankruptcy Code,

as may be constituted from time to time. A Creditor’s Committee was not formed.

        1.14      Disbursing Agent: shall mean Donald R. Calaiaro with an address of 20

Warriors Road, Pittsburgh, PA 15205, or his designee in the event of his death or disability.

        1.15      Disclosure Statement: shall mean the Disclosure Statement of the Debtor,

and filed with and approved by the Court pursuant to Section 1125 of the Code.

        1.16      Effective Date of the Plan: shall mean the 61st day after the order of

confirmation becomes final; provided no appeal has been taken from that order.

        1.17   Equity Interests: shall mean all the interests and claims held by holders of

 common shares of Blalock Electric Service, Inc. prior to confirmation.

        1.18   Filing Date: shall mean October 10, 2018, the date on which Lawson

 Nursing Home, Inc., filed its petition for reorganization with the Bankruptcy Court.

        1.19   Final Order: shall mean an order, judgment or decree of the Bankruptcy Court

 as to which (a) any appeal that has been timely taken has been finally determined or

 dismissed; (b) the time for appeal has expired and no appeal has been timely taken in

 accordance with Rule 8002 of the Rules of Bankruptcy Procedure and any applicable local

 procedural rule; or (c) an appeal has been timely taken, but such Order has not been

                                              4
Case 18-23979-GLT       Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52           Desc Main
                                  Document     Page 5 of 24

 stayed by appropriate cash bond or equivalent under Rule 8005 of the Rules of Bankruptcy

 Procedure.

        1.20   Fiscal Quarter: shall mean a three-month period ending on the last day of

 March, June, September or December as the appropriate case may be.

        1.21   Impaired: Any Class of Claims or Interests that is Impaired within the

 meaning of section 1124 of the Bankruptcy Code.

        1.22   Plan: shall mean this Chapter 11 Small Business Liquidating Plan dated April

 22, 2019, as the same may be amended or modified from time to time in accordance with

 the provisions of this Plan and Section 1127 of the Code, all addenda, exhibits, schedules,

 Releases and other attachments hereto, all of which are incorporated herein by reference

 as though fully set forth herein.

        1.23   Priority Claim: shall mean any claim entitled to priority pursuant to Section

 507(a) (1) [Administrative]; (2) [Wages]; (3) [Employee Benefits], of the Code to the extent

 it is an allowed claim; except for priority tax claims.

        1.24   Priority Tax Claim: shall mean any claim entitled to priority pursuant to

 Section 507(a) (7) of the Code to the extent it is an allowed claim.

        1.25   Priority Wage Claim: shall mean any claim entitled to priority in payment

 under Section 507(a) (3) or (4) of the Code, to the extent it is an allowed claim.

        1.26   Tax Attributes: shall mean any right or claim for credits that the Debtor has as

 of the date of confirmation of the Plan.

        1.27   Proponent of this Plan: shall mean Lawson Nursing Home, Inc.

        1.28   Schedules: shall mean the schedules of assets and liabilities filed by Lawson

 Nursing Home, Inc. with the Bankruptcy Court as required by Section 521 of the Code, and

                                                5
Case 18-23979-GLT        Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52         Desc Main
                                   Document     Page 6 of 24

 any amendments thereto as allowed by the Bankruptcy Court.

          1.29   Secured Claim: shall mean an allowed claim in respect of which a security

 interest is held in or against any property of the Debtor's estate, to the extent of the value

 of such creditor's interest in the estate's interest in such property; and to the extent the

 claim is perfected against a trustee under 11 U.S.C. § 544. If the value of such creditor's

 interest is less than the amount of the allowed claim held by it, then such creditor shall hold

 an unsecured claim for the deficiency amount; if the creditor's claimed security is not

 perfected, it will have an unsecured claim; but only to the extent the creditor has filed a

 claim.

          1.30   Secured Creditor: shall mean any person, which holds a secured claim.

          1.31   Security Interest: shall mean a lien; as such term is defined in Section

 101(33) of the Code on any of the property of the Debtor's estate.

          1.32   Unimpaired: Any Class of Claims or Interests that is not impaired by this

 Chapter 11 Small Business Liquidating Plan within the meaning of Section 1124 of the

 Bankruptcy Code.

          1.33   Unsecured Claim: shall mean any claim other than an administrative claim;

 secured claim or a priority claim to the extent it is an allowed claim.

          1.34   Gender and Number: when used herein, words importing any gender may be

 applied to and include all persons; words importing the plural number may be applied to

 and mean a single person or thing, and words importing the singular number may be

 applied to and mean more than single person or thing.

          1.35   General Rule of Interpretation: unless otherwise defined herein, all terms

 used in this Plan shall have the meanings set forth in the Bankruptcy Code.

                                               6
Case 18-23979-GLT         Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52      Desc Main
                                    Document     Page 7 of 24



                    ARTICLE 2 - CLASSIFICATION OF CLAIMS AND
                        EQUITY INTERESTS INTO CLASSES

        2.1    Class 1 - Administrative Claims                                [Unimpaired]
        2.2    Class 2 – Huntington National Bank                             [Impaired]
        2.3    Class 3 – Johnson Pharmaceutical Services, Inc.                [Impaired]
        2.4    Class 4 – Secured Tax Claims                                   [Impaired]
        2.5    Class 5 – Everest Business Funding                             [Impaired]
        2.6    Class 6 – Bankdirect Capital Finance                           [Impaired]
        2.7    Class 7 – Bridgeport Capital Funding, LLC                      [Impaired]
        2.8    Class 8 – BFS Capital                                          [Impaired]
        2.9    Class 9 – Priority Tax Claims                                  [Impaired]
        2.10   Class 10 – Executory Contracts                                 [Impaired]
        2.11   Class 11 – General Unsecured Creditors                         [Impaired]
        2.12   Class 12 – Equity Shareholders                                 [Impaired]

                          ARTICLE 3 - DESIGNATION OF CLASSES

        3.1    Class 1 shall consist of fees to the U.S. Trustee; the Clerk of Courts and any

 professional's fees which are entitled to priority under 11 U.S.C. § 507(a)(1). These shall

 include the following:

        (a)    Any attorney who successfully recovers any money on behalf of the estate
               11 U.S.C. § (b) (3) (D).

        (b)    Attorneys for Debtor, Calaiaro Valencik

        (c)    Accountant for the Debtor. 11 U.S.C. § (b) (4).

        This Class shall also include administrative expenses incurred during the
        Administration:

        (d)    Internal Revenue Service; if any.

        (e)    Claims for any unpaid ongoing expenses accrued during the course of the
               Debtor's operation; if any.

        (f)    All U.S. Trustee's fees and Clerk of Bankruptcy Court charges.

        (g)    Unpaid administrative rent, as allowed.


                                               7
Case 18-23979-GLT       Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52        Desc Main
                                  Document     Page 8 of 24

        (h)    Class 1 shall also include the allowed administrative claims of Gordon Food

 Service, Inc. and Trilogy Mission RX, LLC d/b/a Pharmacy Care Advocates a/k/a PCA

 Mission Pharmacy. Each of the respective participants in this class filed applications for

 administrative expenses with the Court, Docket Nos. 136, 142, and the Court entered

 Ordered approving such applications, Docket Nos. 178, 185. These claims, pursuant to

 their respective Orders, are claims junior to lien held by HNB’s Class 2 Claim. The

 respective administrative claims held by Gordon Food Service, Inc. and Trilogy Mission RX,

 LLC d/b/a Pharmacy Care Advocates a/k/a PCA Mission Pharmacy will be paid in this class

 only to the extent of their administrative claim. Any remaining unsecured claim will be paid

 with the rest of the Class 11 General Unsecured Creditors.

        (i)    All gains or sales taxes on the sale of assets during the liquidation of
               the Debtors Assets

         All professional fees are subject to the Bankruptcy Court's approval under Section

 330(a) (1) of the Bankruptcy Code and Bankruptcy Rule 2016(a); and only to the extent

 professionals preserved the estate.

        3.2   Class 2     Class 2 shall consist of the secured claim held by Huntington

 National Bank (“HNB”). Prior to the filing of this Chapter 11 Bankruptcy, HNB extended to

 Debtor two security agreements on or about October 27, 2014. The first security

 agreement was a loan agreement in the principal amount of $643,330.11 (“HNB Loan

 Agreement”). The second security agreement was a line of credit note in the principal

 amount of $100,000.00 (“HNB Credit Agreement”). As part of the security for all of Debtor’s

 obligations, debts and liabilities to HNB, Debtor granted HNB a blank security interest in

 the personalty and assets of Debtor, including without limitation inventory, chattel paper,



                                              8
Case 18-23979-GLT        Doc 195    Filed 04/22/19 Entered 04/22/19 16:42:52        Desc Main
                                   Document     Page 9 of 24

 accounts, receivables, equipment, documents and general intangibles.

        During the Chapter 11, Debtor and HNB entered into several Cash Collateral and

 Adequate Protection Agreements, docketed at 21, 24, 27, 28, 66, 99, 100, 165, and 168

 and this Court’s Orders Approving such agreements, docketed at 31, 65, 69, 101, and 179

 (collectively referred to as “Cash Collateral & Adequate Protection Agreements”). In

 accordance with the Cash Collateral & Adequate Protection Agreements, it is agreed by

 the Debtor that HNB holds a first priority lien on all the personal property of the Debtor as

 of the Petition date.

        3.3    Class 3       Class 3 shall consist of the secured claim of Johnson

 Pharmaceutical Services, Inc. (“Johnson”). Prior to the filing of the Chapter 11 Bankruptcy,

 Johnson received a judgment against the Debtor in Allegheny County Court of Common

 Pleas case number, GD-13-007161. The judgment was entered on March 21, 2014 in the

 amount of $126,524.12. During the Chapter 11 bankruptcy, Johnson filed Proof of Claim

 #17 in the amount of $67,536.93. The Debtor consented to a revival of the judgment. The

 revival was filed in the Common Pleas case on March 18, 2019.

        3.4    Class 4 Class 4 shall include the allowed Secured Tax Claims assessed

 against the Debtor which were incurred prior to October 10, 2018. This class is limited to

 the principal and interest components of these claims, as allowed. This class does not

 include penalties assessed against the Debtor prior to the order for relief unless the

 particular creditor has obtained on order of court allowing penalties because they do not

 arise out of actual pecuniary loss. At the time of the filing of this Liquidating Plan, the

 following are the listed Secured Tax Claims:

                              Class 4 – Secured Tax Claims


                                              9
   Case 18-23979-GLT      Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52       Desc Main
                                    Document      Page 10 of 24

                   Name of Creditor                   Class    Type of Claim         Amount
Allegheny County POC #10                                4        Secured            $21,157.26
Commonwealth of Pennsylvania, DOR POC #1                4        Secured             $103.13
Jefferson Hills Borough POC #5                          4        Secured            $11,685.43
West Jefferson Hills School District POC #4             4        Secured            $41,157.97
                                              TOTAL                                 $74,103.79

           3.5    Class 5 Class 5 shall include the claim held by Everest Business Funding.

    Prior to the bankruptcy, the Debtor and Everest Business Funding entered into a Sale and

    Purchase Agreement for all present and future receivables. The agreement was dated on

    April 4, 2018 and a UCC Financing Statement was filed on September 27, 2018 at Filing

    No. 2018092701169. Everest Business Funding received a judgment against the Debtor in

    the Supreme Court of the State of New York, County of Erie, Index No. 18815348, on

    October 2, 2018. During the Chapter 11 case, Everest Business Funding filed Proof of

    Claim #3 in the amount of $106,874.39.

           3.6    Class 6 Class 6 shall include the claim held by Bankdirect Capital Finance

    (“Bankdirect”). Prior to the filing, the Debtor and Bankdirect entered into a commercial

    insurance premium finance and security agreement to help finance the payments of their

    insurance premiums. During the Chapter 11 case, Bankdirect filed Proof of Claim #11 in

    the amount of $14,946.96. In their Proof of Claim, Bankdirect asserts that they have a

    security interest in the unearned insurance premiums.

           3.7    Class 7 Class 7 shall consist of Bridgeport Capital Funding, LLC. Bridgeport

    Capital Funding, LLC did not file a proof of claim in this bankruptcy. According to the

    Debtor’s Petition, the value of this secured claim is $88,000.00 and the value of the

    collateral is $0.00. This creditor was scheduled as creditor 2.3 on schedule D of the

    bankruptcy schedules. This creditor did not file a proof of claim. The listed basis of this


                                                 10
   Case 18-23979-GLT       Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52          Desc Main
                                     Document      Page 11 of 24

    claim is a business loan to the Debtor. This claim is listed as Disputed on the Debtor’s

    Petition.

           3.8    Class 8 Class 8 shall consist of BFS Capital. BFS Capital did not file a proof

    of claim in this bankruptcy. This creditor was scheduled as creditor 2.2 on schedule D of

    the bankruptcy schedules. This creditor did not file a proof of claim. The According to the

    Debtor’s Petition, the value of the secured claim is $257,758.00 and the value of the

    collateral is $0.00. The listed basis of this claim is a business loan to the Debtor. The

    Debtor listed this claim as Contingent, Unliquidated, and Disputed.

           3.9    Class 9 Class 9 shall consist of all Priority Tax Claims. This class is limited to

    the principal and interest components of these claims, as allowed. This class does not

    include penalties assessed against the Debtor prior to the order for relief unless the

    particular creditor has obtained on order of court allowing penalties because they do not

    arise out of actual pecuniary loss. At the time of the filing of this Liquidating Plan, the

    following are the listed Priority Tax Claims:

                  Name of Creditor                          Class     Type of Claim         Amount
Commonwealth of Pennsylvania, Department of Human             9          Priority         $810,695.89
Services POC #27
Commonwealth of Pennsylvania, Dept. of Labor &                9           Priority         $7,617.43
Industry POC #19
Commonwealth of Pennsylvania, DOR POC #1                      9           Priority          $153.12
Internal Revenue Service POC #2                               9           Priority         $47,816.90
                                               TOTAL                                      $866,283.34


           3.10   Class 10 Class 10 shall consist of all Executory Contracts entered into by the

    Debtor. There are two listed executory contracts. The first is a lease for equipment with

    Accelerated Care Plus Leasing Inc. for $600.00 a month. The second is a lease for a

    copier with Ricoh USA Inc. Both of these contracts are assumed by the Debtor.


                                                    11
Case 18-23979-GLT       Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52         Desc Main
                                  Document      Page 12 of 24

        3.11   Class 11 Class 11 shall consist of the General Unsecured Creditors who

 have allowed claims against the Debtor arising before the Petition Date. This class is made

 of general unsecured claims in the approximate amount of $1,613,317.57. Some of the

 Creditor’s Claims in this class are disputed claims. The claims in this Class shall not

 include any late charges, interest or attorney’s fees after the commencement of the chapter

 11 case.

        3.12   Class 12. Class 12 shall consist of the Equity Security Holders of the Debtor

 at the time of the filing of this case. This class consists of all rights, claims legal or

 equitable of the shareholders of the Debtor that arise under or in relation to their rights as

 stockholders. Participation in this class shall be identical to the percentage of stock each

 claimant had as of the date of filing:

        (a)    Derek Glaser -        100% of issued stock

                                ARTICLE 4 - IMPAIRMENT

        The following classes are not impaired under this Plan:

         Class 1 - Unimpaired

        The following classes are impaired under the Plan:

         Class 2 - Impaired
         Class 3 - Impaired
         Class 4 - Impaired
         Class 5 Impaired
         Class 6 - Impaired
         Class 7 - Impaired
         Class 8 - Impaired
         Class 9 - Impaired
         Class 10-Impaired
         Class 11-Impaired
         Class 12-Impaired



                                              12
Case 18-23979-GLT       Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52          Desc Main
                                  Document      Page 13 of 24

              ARTICLE 5 - MEANS FOR IMPLEMENTATION OF THE PLAN

        5.1 The Plan is to be implemented by the liquidation of all stock and or assets in the

 Debtor and the distribution of the proceeds to the creditors in accordance with the Plan.

        The Debtor is in the process of finalizing and executing a Stock Purchase

 Agreement or any Asset Purchase Agreement for the purchase price of $3,200,000.00.

 Once the Stock Purchase Agreement has been finalized, the Debtor will file a Motion for

 Entry of an Order Approving Bidding Procedures for the Sale of Stock or Assets, Including

 Approval of Proposed Bid Protections (“Bidding Procedures”), followed by a Motion to Sell.

 Both the Bidding Procedures and Motion to Sell will be subject to the Court’s approval.

        If approved, the Bidding Procedures contemplate the solicitation of other potential

 bidders who have or demonstrate an interest in acquiring the assets or stock in the Debtor.

 This solicitation represents the best method to maximize the value of the Debtor’s Assets

 or Stock for the benefit of all of the Debtor’s creditors, and accordingly, is in the best

 interests of the Debtor, its creditors, and the estate. The solicitation will be limited to only

 Qualified Bidders, as to be defined in the Bidding Procedures. Each Qualified Bidders shall

 be afford due diligence access to the Stock through the Bid Deadline.

        If one or more Qualified Bids are received, an auction will be conducted at the Sale

 Hearing. Only Qualified Bidders that have submitted a Qualified Bid(s) will be eligible to

 participate in the auction. The bidding at the auction shall start at the Minimum Initial Bid,

 $3,200,000.00. At the auction, competing Qualified Bidders may submit bids for the Assets

 or Stock in excess of the Minimum Initial Bid, provided that such Minimum Overbid is

 $3,350,000.00 and each subsequent bids are in increments of at least $10,000.00. At the

 conclusion of the Auction, or as soon thereafter as the Court deems appropriate, the Court


                                               13
Case 18-23979-GLT       Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52        Desc Main
                                  Document      Page 14 of 24

 shall determine the highest and best Qualified Bid from the Qualified Bidders.

        The closing on this Sale of Assets or Stock between the Debtor and the Successful

 Bidder shall occur within 30 days after the Bankruptcy Court and the State, respectively,

 have approved the sale.

        The proceeds deposited into the distribution account will be distributed as follows:

        1.     Payment of all administrative expenses, including the costs of the

 administration, the wages accrued as a result of the sale, any taxes which the Debtor owes

 or will owe as a result of the liquidation sale.

        2.     Any excess will be used to pay Class 2, until it is paid in full;

        3.     Any excess will be used to pay Class 3, until it is paid in full;

        4.     Any excess will be used to pay Class 4, until it is paid in full;

        5.     Any excess will be used to pay Class 5, until it is paid in full;

        6.     Any excess will be used to pay Class 6, until it is paid in full;

        7.     Any excess will be used to pay Class 7, until it is paid in full;

        8.     Any excess will be used to pay Class 8, until it is paid in full;

        9.     Any excess will be used to pay Class 9, until it is paid in full;

        10.    Any excess will be used to pay Class 10, until it is paid in full;

        11.    Any excess will be used to pay Class 11, until it is paid in full;

        12.    In the event that any excess remains after payment of the prior classes, the

 excess will be distributed to class 12.

        The Debtor will continue making adequate protection payments to Huntington

 National Bank until they are paid in full.

        5.2 Litigation Necessary or Possible to Consummate Plan.


                                               14
Case 18-23979-GLT         Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52        Desc Main
                                    Document      Page 15 of 24

              A. Objection to Claims;
              B. 506 Actions to Determine Secured Status;
                 1.      BFS Capital
                 2.      Bridgeport Capital Funding, LLC ‘

              C. Any Actions to Enforce the Plan;
              D. Any Chapter 5 actions, if creditors are not paid in full from the sale.


        5.3 Escrow of any Disputed Claim.

        (A)      At the time of distribution under the Plan, the Debtor may pay into an escrow

 account any payment(s) for disputed creditors until such time as a final order allowing that

 claim is entered.

        (B)      The Debtor may escrow any payment to any creditor if there is a possible

 claim or setoff that may be asserted against that creditor.

        (C)      The escrow account shall bear interest. If the creditor is fully secured, the

 interest earned shall be the property of the creditor; but that creditor's right to post-

 Confirmation interest shall be limited to the actual earned interest. If the disputed creditor

 is unsecured, the interest shall be the property of the estate.

        5.4      Miscellaneous.

        All causes of action, all avoiding powers, all chooses in action of any type, which

 were the property of the Debtor at the time of the commencement of this case shall remain

 the property of the Reorganized Debtor under this Plan.

                      ARTICLE 6 - PROVISIONS FOR CLAIMS AND EQUITY
                             SECURITY INTERESTS GENERALLY

        6.1      At the time the Confirmation Order becomes a Final Order, the Debtor and

 the Reorganized Debtor and Disbursing Agent shall be deemed to have the benefits and


                                                15
Case 18-23979-GLT       Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52          Desc Main
                                  Document      Page 16 of 24

 effects of Code Section 1141(a) and (b).

        The Reorganized Debtor shall be deemed to have the benefits of Code Section

 1141(c) and the Debtor, the Reorganized Debtor shall be, and shall be deemed to be fully

 discharged and released pursuant to Code Section 1141(d) (1) (A) [discharge of debts] and

 the rights of Class 3, shall be terminated except as provided for in the Plan and as provided

 by Code Section 1141 (d) (B).

                      ARTICLE 7 - TREATMENT UNDER THE PLAN
                           AND PROVISION FOR PAYMENT

        7.1     Administrative Claims. The Class 1 claims, to the extent each is an allowed

 administrative claim, shall be paid their principal claim in full without interest on or before

 the distribution date by a cash payment to the holder of such a claim except as provided

 below or as otherwise agreed by each member of the class of persons in this class.

 Professional persons in Class 1 whose claims have been finally approved and allowed by

 the court pursuant to Code Section 330 or 503 shall be paid on the closing date the

 amount in cash that has been agreed to by the individual professional persons. The

 following claims arising after the filing date and related to the ongoing business expenses

 of the reorganized Debtor or any successor or the transferee according to the stated

 payment terms of such liability: (a) all allowed accounts payable, (b) unemployment

 compensation and related principal withholding taxes, on the obligations, (c) all executory

 contracts, unexpired leases, purchase orders and sales orders, (d) all unpaid utility bills, (e)

 the liability for federal and state income taxes or other taxes, up to the maximum amount

 payable under Class 1 arising in the ordinary course of business, (f) fees and expenses of

 the Debtor's counsel, (g) any claim that was given administrative status by the Court during


                                               16
Case 18-23979-GLT         Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52        Desc Main
                                    Document      Page 17 of 24

 the Chapter 11 bankruptcy, and (h) other professionals for services to be rendered after

 the closing date in prosecuting any causes of action, prosecuting objections to claims,

 settling claims or advising the Reorganized Debtor with respect to claims, any other

 services provided to the purchaser in connection with the implementation for this Plan all

 subject to court approval, after notice and a hearing.

         7.2     Huntington National Bank Its lien will be retained under this plan.

 Huntington National Bank will be paid $ 561,964.90 (POC #15) and $ 104.116.27 (POC #

 16) plus interest, late charges and fees and costs, including without limitation attorneys’

 fees and costs which HNB is entitled to under Section 506 of the Bankruptcy Code, as set

 out in the Cash Collateral Stipulations and Orders, less adequate protection payments; but

 including allowed counsel fees and costs. The Allowed Secured Claim shall be treated

 pursuant to the provisions of the Bankruptcy Code §1129 (b) (2) (A) as follows:

        7.2.1 ADEQUATE PROTECTION PAYMENTS. The Debtor will make adequate

 protection payments until the Effective Date.

        7.2.2 TREATMENT The Allowed Secured Claim of FNB shall be paid by the Debtor

 from the proceeds of sale. At the closing of the sale, Huntington National Bank will be paid

 their allowed claim from the available proceeds of the sale contemplated in this Liquidating

 Plan, after payment of the Class 1 Administrative Claims. The sale will be free and clear of

 all liens. Their lien will be retained until the sale is closed and the secured claim is paid in

 full. Once paid in full, their lien will be satisfied.

        7.2.3 WAIVER OF PRE-CONFIRMATION DEFAULTS                         All pre–confirmation

 defaults will be waived upon the confirmation of the Plan.

        7.2.4 RESTATEMENT OF LOANS The Loan Documents and terms and conditions

                                                  17
Case 18-23979-GLT      Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52        Desc Main
                                 Document      Page 18 of 24

 shall be reserved unless where they are in conflict with the terms of this Plan. Upon

 Confirmation of the Plan the Debtor will reaffirm and ratify all of the Loan Documents,

 including all terms, conditions and obligations thereunder and further acknowledges and

 agrees that the indebtedness under the terms of the Loan Documents as set forth in the

 Cash Collateral Stipulations and Orders together with additional interest at the contractual

 per diem rate plus late charges and fees and costs, including without limitation attorney’s

 fees and costs which HNB is entitled to under Section 506 of the Bankruptcy Code.

       7.2.5 FORBEARANCE. Provided payments are made to HNB as provided under

 the Plan, HNB will forbear from enforcing any guaranty against the guarantor during the

 repayment period of the HNB Allowed Secured Claim under the Plan. The guarantor will

 execute any agreement that stipulates that no defense, including statute of limitations or

 waiver, will occur as a result of HNB accepting this treatment under this Plan of

 reorganization. Provided the Reorganized Debtor makes all payments under this Plan and

 FNB is paid in full, HNB will waive any claims against the guarantors for any amount in

 excess of the Plan payments. HNB will forbear from exercising any execution of its

 judgments against the Debtor while the Debtor is in compliance with the Plan.

        7.2.6 DEFAULT. Upon the occurrence of any event of default arising from a failure

 to comply with the Plan requirements set forth herein, which is not cured within ten (10)

 business days after HNB shall have provided written notice to the Debtor and its counsel

 via email of such Event of Default or the failure to cure any other Event of Default within

 ten (10) business days after HNB shall have provided written notice to the Debtor and its

 counsel via email of such Event of Default, HNB shall be permitted to exercise its

 remedies under the Loan Documents and the Judgments, including invoking the


                                             18
Case 18-23979-GLT         Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52           Desc Main
                                    Document      Page 19 of 24

  contractual default rate of interest after the default.

        7.3     Johnson Pharmaceutical Services, Inc.             The Class 3 secured claim is

 junior to the secured claim held by Huntington National Bank. This class will be paid their

 claim in full from the available funds of the sale contemplated in this Liquidating Plan, after

 payment of the Class 1 and 2 obligations. This money will be distributed to them at the time

 of Closing on the Sale contemplated in this Liquidating Plan. The sale will be free and clear

 of all liens. Their lien will be retained until the sale is closed and their claim is paid in full.

 Once paid in full, their lien will be satisfied.

        7.4     Secured and Priority Tax Claims The Class 5 will be paid their claim in full

 from the available funds of the sale contemplated in this Liquidating Plan, after payment of

 the Class 1, 2 and 3 obligations. This money will be distributed to them at the time of

 Closing on the Sale contemplated in this Liquidating Plan. The sale will be free and clear of

 all liens. Their lien will be retained until the sale is closed and their claim is paid in full.

 Once paid in full, their lien will be satisfied.

        7.5     Everest Business Funding The Class 5 will be paid their claim in full from

 the available funds of the sale contemplated in this Liquidating Plan, after payment of the

 Class 1, 2, 3 and 4 obligations. This money will be distributed to them at the time of Closing

 on the Sale contemplated in this Liquidating Plan. The sale will be free and clear of all

 liens. Their lien will be retained until the sale is closed and their claim is paid in full. Once

 paid in full, their lien will be satisfied.

        7.6     Bankdirect Capital Finance This Class 6 will be paid their claim in full from

 the available funds of the sale contemplated in this Liquidating Plan, after payment of the

 Class 1, 2, 3, 4 and 5 obligations. This money will be distributed to them at the time of

                                                    19
Case 18-23979-GLT         Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52           Desc Main
                                    Document      Page 20 of 24

 Closing on the Sale contemplated in this Liquidating Plan. The sale will be free and clear of

 all liens. Their lien will be retained until the sale is closed and their claim is paid in full.

 Once paid in full, their lien will be satisfied.

        7.7     Bridgeport Capital Funding, LLC This creditor was scheduled as creditor

 2.3 on schedule D of the bankruptcy schedules. This creditor did not file a proof of claim.

 The Debtor believes that there is no equity in the purported collateral to support their lien or

 that it is perfected. This lien is not being retained under the plan; upon confirmation. Their

 lien will be released.

        To the extent that they have an allowed claim, this money will be distributed to them

 at the time of Closing on the Sale contemplated in this Liquidating Plan. The sale will be

 free and clear of all liens.

        7.8     BFS Capital This creditor was scheduled as creditor 2.2 on schedule D of the

 bankruptcy schedules. This creditor did not file a proof of claim. The Debtor believes that

 there is no equity in the purported collateral to support their lien or that it is perfected. This

 lien is not being retained under the plan; upon confirmation. Their lien will be released.

        To the extent that they have an allowed claim, this money will be distributed to them

 at the time of Closing on the Sale contemplated in this Liquidating Plan. The sale will be

 free and clear of all liens.

        7.9     Priority Tax Claims The Class 9 will be paid their claim in full from the

 available funds of the sale contemplated in this Liquidating Plan, after payment of the

 Class 1, 2, 3, 4, 5, 6, 7 and 8 obligations. This money will be distributed to them at the time

 of Closing on the Sale contemplated in this Liquidating Plan. The sale will be free and clear

 of all liens. Their lien will be retained until the sale is closed and their claim is paid in full.


                                                    20
Case 18-23979-GLT        Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52      Desc Main
                                   Document      Page 21 of 24

 Once paid in full, their lien will be satisfied.

        7.10    Executory Contracts All Executory Contracts are assumed until the sale of

 contemplated in this Plan. Once the Sale is closed, any unpaid obligation under their

 executory contract will be paid using any remaining funds available after payment of Class

 1, 2, 3, 4, 5, 6, 7, 8 and 9 obligations have been paid their allowed claims.

        7.11    General Unsecured Claims. The Class 11 claims will be paid any remaining

 funds available after the payment of Class 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 obligations have

 been paid their allowed claims. The proceeds of the Sale contemplated under this

 Liquidating Plan will net proceeds large enough to pay all allowed claims in this class a

 dividend of 100% of the claim.

        7.12    Equity Shareholders of the Debtor. On the Closing Date of the Sale, all

 Equity Interests shall be deemed to have been cancelled and extinguished. If the sale is

 through a stock purchase, all ownership interest in the Debtor will be transferred to the

 Successful Bidder per the Sales Agreement. For Holders of Equity Interests will receive the

 any remaining proceeds of the Sale after all creditors have been paid.

                        ARTICLE 8 - RETENTION OF JURISDICTION

        8.1 The Bankruptcy Court shall, after the confirmation date and until final

 consummation, be entitled to exercise exclusive jurisdiction over the following matters:

        (a)     To consider any modification of this Plan pursuant to Section 1127 of the
                Code;

        (b)     To determine the allowance of all claims against the Debtor pursuant to
                Section 502 of the Code;

        (c)     To hear and determine any objections filed within thirty (30) days after
                confirmation date to the allowance of any claim;



                                                    21
Case 18-23979-GLT      Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52        Desc Main
                                 Document      Page 22 of 24

       (d)    To hear and determine any adversary proceeding or contested matter,
              controversy, suit or dispute over which the Bankruptcy Court has jurisdiction
              under 28 U.S.C. §§ 157, 1334;

       (e)    To hear and determine all controversies, suits and disputes that may arise in
              connection with the interpretation or enforcement of the Plan;

       (f)    To issue such orders as may be necessary for the administration and/or
              consummation of this Plan, including complaints to determine secured
              claims;

       (g)    To set and determine all professional fees and other costs of administration
              in this Chapter 11 case; and

       (h)     For such other purposes as may be set forth in the Confirmation Order.


                          ARTICLE 9 - GENERAL PROVISIONS

       9.1    Amendments: This Plan may be amended by the Plan Proponent at any time

 prior to the confirmation date and thereafter as provided in Section 1127 of the Code.

       9.2    Headings: The headings included in this Plan are for the sake of convenience

 and reference only and shall not constitute part of this Plan for any other purpose.

       9.3    Interest: Except as specifically set forth in the Plan or in any Final Order of

 the Court entered during this Chapter 11 case, interest shall be deemed not to have

 accrued with respect to any claim since the filing date and no payment of interest will be

 made pursuant to the Plan.

       9.4    This Plan contemplates that the case will be closed and a Final Decree will
 be entered as soon as all of the following have occurred:

       (a)    All fee applications have been filed and approved. No fee application shall
              be allowed unless they have been filed prior to forty-five (45) days after the
              Order of Confirmation is entered;

       (b)    All objections to claims and adversary actions are filed and resolved;

       (c)    The Debtor has made the first payment to the administrative claimants; and

                                            22
Case 18-23979-GLT       Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52          Desc Main
                                  Document      Page 23 of 24


        (d)    The Debtor has complied with the Post-Confirmation Order.

                                ARTICLE 10 - AMENDMENT

        10.1   The proponent of the Plan reserves the right to amend this Plan prior to

 confirmation. If there is a substantial event that alters the feasibility of this Plan or if the

 Plan fails to meet the requirements of 11 U.S.C. § 1122 or if this Plan does not meet the

 requirements of 11 U.S.C. § 1129, after a ballot of creditors.


                                             Respectfully submitted,


 Dated: April 22, 2019                       BY:     /s/ Donald R. Calaiaro
                                             Donald R. Calaiaro, Esquire, PA I.D. #27538
                                             dcalaiaro@c-vlaw.com
                                             BY:     /s/ David Z. Valencik
                                             David Z. Valencik, Esquire, PA I.D. #308361
                                             dvalencik@c-vlaw.com

                                             CALAIARO VALENCIK
                                             428 Forbes Avenue, Suite 900
                                             Pittsburgh, PA 15219-1621
                                             (412) 232-0930




                                               23
Case 18-23979-GLT          Doc 195     Filed 04/22/19 Entered 04/22/19 16:42:52       Desc Main
                                     Document      Page 24 of 24

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                           Bankruptcy No. 18-23979 GLT
 Lawson Nursing Home, Inc.,                                       Chapter 11
                  Debtor.                                         Document No.



                    CERTIFICATE OF SERVICE OF CHAPTER 11 SMALL
                   BUSINESS LIQUIDATING PLAN OF REORGANIZATION

        I certify under penalty of perjury that I served the above captioned pleading on the
 parties at the addresses specified below or on the attached list on April 22, 2019.
 Service by E-mail:
 Lawson Nursing Homes, Inc.; derekglaser@comcast.net
 Service by NEF:
 Larry E. Wahlquist on behalf of U.S. Trustee Office of the United States Trustee;
 larry.e.wahlquist@usdoj.gov

        The type(s) of service made on the parties (first-class mail, electronic notification,
 hand delivery, or another type of service) was: Electronic Notification.
        If more than one method of service was employed, this certificate of service groups
 the parties by the type of service. For example, the names and addresses of parties served
 by electronic notice will be listed under the heading “Service by Electronic Notification,” and
 those served by mail will be listed under the heading “Service by First-Class Mail.”

 Executed on: April 22, 2019                      /s/ Donald R. Calaiaro    ______
                                                  Donald R. Calaiaro, Esquire, PA I.D. #27538
                                                  dcalaiaro@c-vlaw.com
                                                  /s/ David Z. Valencik______________
                                                  David Z. Valencik, Esquire, PA I.D. #308361
                                                  dvalencik@c-vlaw.com

                                                  CALAIARO VALENCIK
                                                  428 Forbes Avenue, Suite 900
                                                  Pittsburgh, PA 15219-1621
                                                  (412) 232-0930




                                                    24
